DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 10/7/2021 has been received and entered in to the case. 
	Claims 2-15, 17-19 have been canceled, claims 39-53 are newly added, and claims 1, 16 and 20-53 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,16 and 20-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The instant claims disclose the clonal embryonic progenitor cell lines defined with their positive and negative expression of specific markers. Claims 22 and 23 disclose multiple markers wherein one or more of these markers are expressed or not expressed in the embryonic progenitor cells expressing DLK1; claims 26 and 27 disclose multiple markers wherein one or more of these markers are expressed or not expressed in the cell line expressing HOXA2; and claims 33 and 34 disclose multiple markers wherein one or more of these markers are expressed or not expressed in the cell line expressing ZIC2. 
Since there are multiple species of markers expressed or not expressed in the cell line, and claims require to select one or more markers from these species, there would be extremely high number of combinations of markers encompassed in the claims. 
The instant specification discloses examples of the cell lines: NP88 SM (para. 18); NPCC SM19 (para. 19); NPCC SM36 (para. 20); NPCC SM28 (para. 21); NPCC SM31 (para. 22); NP111 SM, NP77 EN, NP80 EN, and NP85 EN (para. 23); NPCC SM23 (para. 24); NPCC SM27 (para. 25); NP78 EN (para. 26); SK1 (para. 27); NP92 SM (para. 28); NP91 SM (para. 29); NP93 SM (para. 30); and NP113 SM (para. 31).
Table 1 of the instant specification discloses various markers and their expression in different cell lines. Each cell line has its unique expression profile, and they are not the same cells. Thus, each cell line represents each species in the genus 
For example, one species encompassed by the claimed genus includes a cell line that express all of DLK1, HOXA2, ZIC2, HOXB2 and HOXA5. However, none of the cell lines listed in Table 1 expresses all of these markers.
While these particular cell lines disclosed in the specification would meet some of the combination of the marker expression as claimed, however, these cell lines do not represent other species with different marker expression, and thus, the specification fails to provide an adequate written description for the entire genus of the claimed cell lines that have distinct marker expression profiles.
It is highly unpredictable to generate a specific cell line with a specific combination of marker expression as claimed, especially the number of combination as claimed is enormously large. It is understood that one skilled in the art would not be able to specifically produce cells or cell lines with a specific combination of marker as claimed since the marker expression profile is inherent to the cells or cell lines obtained by screening a pool of different cell lines. Thus, it is construed that generation of a cell line with each specific combination of markers as claimed cannot be controlled as desired. According to the instant specification, the disclosed cell lines were identified by screening (para. 224 of the instant specification), rather than generating a cell line with a specific expression profile. It might be possible to identify/screen cell lines that possess a specific combination of claimed positive and negative expression profile that belongs to the genus of cell lines as claimed, however, with the limited number of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16 and 20-53 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 2014/0178988; IDS ref.) in view of West et al. (WO2011/150105; IDS ref.; “West105” hereinafter), Cowan et al. (US2015/0004144), Ohno et al. (2012, Cell Metab.), Elabd et al. (2009, Stem Cells; IDS ref.), and Tseng et al. (US2011/0104133) 
	West et al. teach clonal human embryonic progenitor (hEP) cell lines derived from primordial stem cells including hES cells and the clonal embryonic progenitor cell lines of West et al. include those expressing DLK1 (claim 1), HOXA2 (claim 25) or ZIC2 (claim 32) (paras. 89-117 and 124). 
	West et al. teach that a progeny of the progenitor cell line that express one or more gene markers of brown adipocytes (para. 158).
 agonist, a thyroid hormone and a TGFb family member polypeptide as amended in claims 1, 25 and 32.
	Regarding PPAR agonist or rosiglitazone, West105 teach the differentiation (adipogenesis) of clonal embryonic progenitor cell lines using rosiglitazone (PPAR agonist) for 3 days (see p.127, Adipogenesis Protocol 2). Cowan et al. teach that hPSCs are differentiated to mesenchymal progenitor cells (MPCs), and the MPCs are differentiated into UCP1 positive brown adipocytes in the presence of adipogenic differentiation medium comprising rosiglitazone along with inducible expression of PPARG2 and CEBPB and/or PRDM16 (Example 2; para. 316). Cowan et al. teach that when the cells were treated with rosiglitazone alone without virus (no inducible expression of PPARG2/CEBPB/PRDM16), they expressed low level of UCP1 (para. 316). Since UCP1 is a brown adipocyte-specific marker, Cowan’s teaching indicates that rosiglitazone alone could induce differentiation into brown adipocytes although the level is low. Ohno et al. teach that PPAR agonists including rosiglitazone induce a white-to-brown fat conversion through stabilization of PRDM16 protein (see entire document; Abstract). Elabd et al. teach that human multipotent adipose-derived stem (hMADS) cells are differentiated into brown adipocyte when treated for a long term (up to 16 days) with rosiglitazone (entire document; Fig. 2). Tseng et al. also teach PPARgamma as a compound used in the method of contacting, administering or expressing in addition to the BMP-treated cells (para. 179), which is Sca-1+ progenitor cells that are derived from pluripotent stem cell (para. 66), and BMP treatment to the Sca-1+ progenitor cells promotes brown adipogenesis (para. 84).
Regarding a thyroid hormone or triiodothyronine (T3), West105 teach the use of thyronine, which is understood as T3 along with rosiglitazone for adipogenesis (p.127, Adipogenesis Protocol 2). Even if “thyronine” of West105 is not considered as T3, Ohno et al. teach the use of T3 in the differentiation medium (p.7, “Cell Culture”). Tseng et al. teach that a culture medium utilized for inducing brown adipocytes from progenitor cells (Sca-1+ progenitor cells) includes triiodothyronine (T3) (para. 161, 179, 222, 247; p.34, claims 2, 3 and 10).
	Regarding the TGFbeta superfamily member polypeptides, Tseng et al. teach TGF-b is utilized for inducing adipogenic differentiation for brown adipose tissue (para. 179, p.34, claim 3), and various BMPs including BMP4 belong to the TGFb superfamily (para. 87, 90, 96, 100) are used in a culture medium for promoting BAT differentiation (Example 1, para. 201).
	Based on the teachings of West105, Cowan et al., Ohno et al., Elabd et al., and Tseng et al., it would have been obvious to a person skilled in the art to use a PPAR agonist (rosiglitazone), a thyroid hormone (T3), and a TGFb superfamily member polypeptides (BMP4) for differentiating the clonal embryonic progenitor cells of West et al. into brown adipocytes with a reasonable expectation of success. This is because the prior art recognize that rosiglitazone (PPAR agonist), T3 (a thyroid hormone) and BMP4 (a TGFbeta superfamily member polypeptide) are adipogenic factors, and capable of converting white adipocytes to brown adipocytes, and thus, one skilled in the art would use the combination of rosiglitazone, T3 and BMP4 for the same purpose of inducing embryonic progenitor cells to adipocytes and converting white adipocytes to brown adipocytes with a reasonable expectation of success.
Regarding the newly added step of isolating brown adipocytes, while West et al. do not particularly teach the production of brown adipocytes, however, West105 teach the differentiation of preadipocyte progenitors to white or brown adipocyte, and the factors such as PPAR agonist, T3 and BMP4 are known to induce conversion of white to brown adipocytes as discussed above, one skilled in the art would recognize that the process taught by West105 and the factors taught by Cowan et al., Ohno et al., Elabd et al., and Tseng et al. are specifically used for inducing brown adipocytes, and thus, the resulting differentiated cells would be brown adipocytes, and thus, it would have been obvious to a person skilled in the art to isolate brown adipocytes produced by the method of the combined teachings of the cited references with a reasonable expectation of success. 
	Regarding claims 16, 28 and 35 directed to the period of time sufficient for commitment of the cells to a brown adipocyte lineage, the cited references teach various culturing durations with rosiglitazone/T3/BMP4, however, they do not teach the duration for embryonic progenitor cells of West et al. However, it would have been obvious to a person skilled in the art to adjust the culturing duration for treating the embryonic progenitor cells with combination of rosiglitazone, T3 and BMP4 in order to obtain brown adipocytes differentiated from embryonic progenitor cells with a reasonable expectation of success.
Regarding claims 21, 30 and 37 directed to additional marker analysis for brown adipocytes including FABP4 and ADIPOQ, Cowan et al. teach that white or brown adipocyte markers include FABP4 and ADIPOQ along with UCP1 (para. 25) and performed RT-PCR assay for analysis of hPSC-derived white or brown adipocytes  (p.5), and mRNA levels of fabp4 were measured along with ucp1 (Fig. 3). Therefore, it would have been obvious to a person skilled in the art to use additional adipogenic marker, FABP4 and/or ADIPOQ, and measure its expression along with UCP1 in the method of differentiating brown adipocytes from embryonic progenitor cells with a reasonable expectation of success.
Regarding claims 22, 26 and 33, West et al. teach one progenitor cell line that express DLK1, ZIC2 and HOXA2 (para. 89).
Regarding claim 23 directed to the cell line expressing DLK1 but not expressing one or more of the markers listed, West et al. do not teach a cell line expressing DLK1 further expressing any one or more of the listed markers. 
West105 teach cell lines of EN7, EN13Biolb, EN13Bio2c and EN13Bio3c and they are positive for DLK1 but are negative for HOXA5 (Table 1 at p.62); the cell line MEL2 and X7SM0032 are positive for DLK1 but negative for HOXA5 or ZIC1 (p.31); the cell line EN11 and W10 are positive for DLK1 but negative for ZIC 1 (Table 1 at p.62). These cell lines would meet the limitation of claim 23.
West105 teaches that the embryonic progenitor cell lines are capable of differentiating into adipocytes using rosiglitazone (p.127, Adipogenesis Protocol 2), and thus, it would have been obvious to a person skilled in the art to use the cell lines of West105 to produce brown adipocytes using rosiglitazone as taught by Ohno et al. and Elabd et al. with a reasonable expectation of success.
Regarding claims 24, 31 and 38 directed to the number of passages, West et al. teach that the progenitor cells and cell lines are passaged 1-100 times (para. 85).

Regarding claims 48-53 directed to the beta 3-adrenergic agonist or CL316243, while West et al. in view of West105 and Cowan et al. do not teach the limitation, however, Elabd et al. teach upregulates UCP1 mRNA and UCP1 protein when hMADS-2 cells were exposed to CL316243, an agonist of b-AR (beta-adrenergic receptor) in the differentiation of hMADS-2 cells into brown adipocytes (Fig. 3). Ohno et al. teach that b-adrenergic agonists induce UCP1-positive adipocytes in the white adipose tissue, and these brown-like adipocytes possess biochemical and morphological characteristics of classical brown adipocytes (p.2, 2nd para.). Tseng et al. teach a method of treating the cells to b-adrenergic agonist CL316249 to measure the expression of thermogenic genes such as UCP-1, and the compound mimics the induction of cold-induced thermogenesis and thus trigger the expression of genes involved in thermogenesis, which occurs exclusively in mature brown adipocytes (paras. 166 and 233), and this teaching of Tseng et al. is consistent with that of Elabd et al. (see above).
	Based on the teachings of Elabd et al., Ohno et al. and Tseng et al., it would have been obvious to a person skilled in the art to use beta-adrenergic agonist such as CL316249 in order to promote production of brown adipocytes in the method of West et al. in view of West115 because it is known in the art that beta-adrenergic agonist, CL316249, would upregulate UCP1 gene and gene product which is involved in thermogenesis that occurs exclusively in mature brown adipocytes.
. 

Response to Arguments
The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
Regarding the 35 USC §112(a) rejection, written description, applicant asserted that the present claims are directed to a method of making brown adipocytes by differentiating a pluripotent stem cell-derived clonal embryonic progenitor cell line with a specific gene expression pattern resulting in brown adipocytes that are expressing UCP1, and Figures 2, 6 and 7 showing UCP1 expression after differentiation in the presence of a PPARgamma agonist. Applicant further alleged that applicants are not claiming a method of generating a cell line with the specific gene expression patterns listed in claims 22, 23, 26, 27, 33 and 34. 
The Examiner respectfully disagrees with the applicant’s arguments. It is correct that the claims do not particularly disclose any step of producing the pluripotent stem cell-derived clonal embryonic progenitor cells utilized in the method of producing brown adipocytes. However, the claims require the genus of the pluripotent stem cell-derived clonal embryonic progenitor cell line that express DLK1, HOXA2 or ZIC2 along with or without expression of other markers for the step of producing brown adipocytes. Therefore, the question here to ask is if the instant specification provides sufficient written description to the genus of the pluripotent stem cell-derived embryonic progenitor cells as claimed. The claim rejection discussed the lack of such description in 
Regarding the 103 rejection, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed in the claim rejection above, the newly introduced limitations upon the instant amendment have been addressed.

It is also noted that the foreign documents listed in the IDS filed on 10/7/2021 are related to the newly added limitation of the instant claims. 
CN104350146 (corresponding to US2015/0030662)
CN102105789 (corresponding to US 8,455,204)
These references disclose adipogenic/browning agents including PPARgamma agonist (rosiglitazone), BMP7, and/or b-adrenergic agonist (CL316243), which are consistent with the teachings of cited references, particularly Tseng et al.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632